SET ASIDE and REMAND and Opinion Filed December 11, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00807-CV

            STARS AND STRIPES LOGISTICS, LLC, Appellant
                               V.
             IMAGINE COMMUNICATIONS CORP., Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-06669-2018

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Reichek
      Before the Court is the parties’ agreed motion to set aside judgment and

remand. See TEX. R. APP. P. 42.1(a)(2)(B). We grant the motion and, as requested

by the parties, we set aside the trial court’s judgment without regard to the merits

and remand the case to the trial court for entry of judgment in accordance with the

parties’ agreement. See id.


                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE
200807F.P05
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

STARS AND STRIPES                           On Appeal from the 219th Judicial
LOGISTICS, LLC, Appellant                   District Court, Collin County, Texas
                                            Trial Court Cause No. 219-06669-
No. 05-20-00807-CV         V.               2018.
                                            Opinion delivered by Justice
IMAGINE COMMUNICATIONS                      Reichek, Justices Molberg and
CORP., Appellee                             Nowell participating.

       In accordance with this Court’s opinion of this date, we SET ASIDE the
judgment of the trial court without regard to the merits and REMAND the case to
the trial court for entry of judgment in accordance with the parties’ agreement.

      As agreed by the parties, we ORDER each party bear its own costs of the
appeal.


Judgment entered December 11, 2020




                                      –2–